ON REHEARING
PER CURIAM.
On application of counsel for plaintiff, Phoenix of Hartford Insurance Company, we granted a rehearing in this matter to correct an inadvertent substantive error which resulted by our initially casting Sala-dor Llort in damages whereas the sole defendant in this suit is Baltasar Llort.
Said error being patent on the face of the record and being so elementary in nature, no further discussion thereof is deemed necessary on this rehearing.
Accordingly, it is ordered, adjudged and decreed that our former judgment rendered herein be amended and revised to read as follows:
It is hereby ordered, adjudged and decreed that the judgment of the trial court rejecting and dismissing the demands of plaintiffs, Phoenix of Hartford Insurance Company and Ralph W. Schmeckpeper, be and the same is hereby annulled, reversed and set aside.
It is further ordered, adjudged and decreed that there be judgment herein in favor of plaintiff Phoenix of Hartford Insurance Company and against defendant Baltasar Llort in the sum of Three Hundred Fifty and No/100 ($350.00) Dollars, with interest thereon from date of judicial demand, until paid, and in favor of plaintiff Ralph W. Schmeckpeper and against defendant Baltasar Llort in the sum of Five Hundred Thirty-five and 25/100 ($535.25) Dollars, together with legal interest thereon from date of judicial demand, until paid. All costs of these proceedings to be paid by defendant Baltasar Llort.
Affirmed in part, reversed in part and rendered.